DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-6, 11-15, 18, 24-26, 29, and 30 have been amended.
Claims 2, 3, 10, and 22-23 have been canceled. 
Claims 1, 4-9, 11-21, and 24-30 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements that were filed on July 8, 2020 and November 17, 2021 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. 
Claim 30 is being interpreted under 35 U.S.C. 112(f) due to the following limitations: “means for identifying”, “means for obtaining”, “means for detecting”, “means for accessing”, “means for selecting”, and “means for controlling”. The structure recited in the specification to perform the recited functions is “a processor” as described in paragraph 0004 of the instant application.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a processing device” in claim 29. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure recited in the specification to perform the recited functions is “a processor” as described in paragraph 0004 of the instant application.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11-18, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (US 2013/0179011), hereinafter referred to as Colby, in view of Shue (US Patent 9,645,582), hereinafter referred to as Shue. Colby and Shue are both considered analogous to the claimed invention because they are in the same field of identifying landing zones.

Regarding claim 1, Colby teaches:
A method of identifying landing zones for landing of a robotic vehicle ("The invention relates to a system, apparatus and methods for identifying possible landing sites for aircraft in emergency situations, e.g., in combat situations when the aircraft has been disabled." – see at least Colby: paragraph 0001) (The examiner notes that while Colby teaches an embodiment where the aircraft is manned, the methods taught by Colby may also be applied to an unmanned robotic vehicle because there is no difference in characteristics which would prevent the same methods from being applied whether the vehicle controlled autonomously or with the help of a pilot),
comprising: identifying, by a processor of the robotic vehicle, one or more landing zones for landing while in transit ("Upon receipt of the emergency request, the at least one processor may be configured to suspend non-critical data processing and identify the at least one candidate emergency landing site within a current flight-capable range of the aircraft." – see at least Colby: paragraph 0006 lines 12-16);
obtaining, by the processor, information associated with the one or more landing zones ("Surface-water and flight-obstacle data may be stored in memory 210 accessible to the processing system in some embodiments along with other data (e.g., DTED, ground-cover, hostile-threat, and allied-location data), ready for use in determining candidate emergency landing sites by processing system 200." – see at least Colby: paragraph 0050 lines 1-6);
detecting, by the processor, an emergency event requiring landing of the robotic vehicle while in transit ("An embodiment of method 400 may begin with an act of enabling 410 an emergency interrupt on processing system 200. An emergency interrupt may be an interrupt configured on processing system 200 that listens for an emergency landing request and interrupts other processing activity to handle the emergency landing request as a first priority." – see at least Colby: paragraph 0056 lines 6-12);
accessing, by the processor, the one or more identified landing zones in response to the determined emergency event ("Processing system 200 may then retrieve 450 any emergency landing data (e.g., any combination of: DTED, ground-cover, hostile-threat, allied-location, surface-water, flight-obstacle, and candidate landing site data) that is available and can be used to calculate one or more candidate emergency landing sites." – see at least Colby: paragraph 0057 lines 3-8) (The examiner notes that retrieving the preferred alternate airports from memory as taught by Otto corresponds to the claimed step of accessing the one or more stored landing zones);
wherein identifying one or more landing zones comprises monitoring for one or more landing zones using one or more sensors or cameras of the robotic vehicle while in transit ("In some embodiments, the aircraft may be equipped with a camera routinely obtains images of the flight area while the aircraft is in operation, so that ground-cover information can be updated regularly or semi-regularly." – see at least Colby: paragraph 0041 lines 9-12).
and wherein the identifying and the obtaining the one or more landing zones occurs before the detecting the emergency event ("Subsequently, a list of candidate landing sites may be loaded onto the processing system 200 prior to each flight or planned mission." – see at least Colby: paragraph 0051 lines 7-9).

Colby does not explicitly disclose, but Shue teaches:
selecting a landing zone from the one or more identified landing zones for landing the robotic vehicle ("The control system can select the best landing spot based on one or more factors as noted above, e.g., selecting a landing spot with highest survivable rate." – see at least Shue: Column 13 lines 36-38);
and controlling, by the processor, the robotic vehicle to land at the selected landing zone ("Based on the flight characteristics and conditions, the control system determines a possible landing area 504 with which to land the aircraft 502 by autorotation and controls the aircraft to land by autorotation within the landing area 504." – see at least Shue: Column 12 lines 36-40).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby with these above aforementioned teachings from Shue to automatically select a landing zone and to control the robotic vehicle to land at the selected landing zone. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Shue’s method of automatically selecting a landing zone and controlling the vehicle to land at the selected landing zone with Colby’s method of identifying landing zones in order to land the vehicle without requiring intervention from a pilot (“The control system can control the aircraft to land the aircraft by autorotation within the geographic area without the pilot intervention.” – see at least Shue: column 15 lines 61-63). Doing so would provide the benefit of protecting lives and property of both the aircraft and the ground (“Autorotation maneuver can safely bring an aircraft, e.g., a VTOL type of aircraft, from the air down to the ground. Another maneuver of optimal landing spot selection is also important to safely protect the aircraft and ground properties and lives.” – see at least Shue: Column 3 lines 41-45).

Regarding claim 4, Colby in view of Shue teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein monitoring for one or more landing zones is performed once the robotic vehicle begins travelling ("The list of candidate landing sites may be loaded onto processing system 200 prior to or at a beginning stage of an aircraft's flight (e.g., transmitted wirelessly to the processing system during take-off or shortly after take-off of the aircraft). While in flight, the processing system 200 may receive updated information identifying hostile-threat and allied locations." – see at least Colby: paragraph 0051 lines 13-19).

Regarding claim 5, Colby in view of Shue teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein monitoring for one or more landing zones is performed in response to a triggering event ("Upon receipt of an emergency interrupt, method 400 may branch to an act of terminating 440 non-critical data processing by processing system 200. Processing system 200 may then retrieve 450 any emergency landing data (e.g., any combination of: DTED, ground-cover, hostile-threat, allied-location, surface-water, flight-obstacle, and candidate landing site data) that is available and can be used to calculate one or more candidate emergency landing sites." – see at least Colby: paragraph 0057 lines 1-8) (The examiner notes that the emergency interrupt as taught by Colby corresponds to the claimed triggering event).

Regarding claim 11, Colby in view of Shue teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein identifying one or more landing zones further comprises receiving one or more potential landing zones from one or more of a remote server and another robotic vehicle ("In some embodiments, processing system 200 may routinely provide data to a remote processing system (e.g., a base station or nearby aircraft) where the remote processing system may have the same or higher computational power than the aircraft's on-board processing system 200. In such a configuration, an emergency landing request may be handled by the remote processing system, and results provided to the processing system 200 via a network link." – see at least Colby: paragraph 0036 lines 1-8).

Regarding claim 12, Colby in view of Shue teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein identifying one or more landing zones further comprises retrieving one or more historical landing zones associated with a similar trip ("In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past, e.g., an aircraft successfully landed and departed from the site, or a crew was successfully rescued and aircraft recovered from the site." – see at least Colby: paragraph 0054 lines 7-12).

Regarding claim 13, Colby in view of Shue teaches all of the elements of the current invention as stated above. Further, Colby teaches:
further comprising storing the one or more landing zones, wherein a threshold number of landing zones are stored at any given time ("Upon receipt of an emergency landing request, processing system may retrieve a selected number of pre-computed candidate landing sites, and screen these according to the updated hostile-threat and allied location information." – see at least Colby: paragraph 0051 lines 20-25).

Regarding claim 14, Colby in view of Shue teaches all of the elements of the current invention as stated above. Further, Colby teaches:
further comprising storing the one or more landing zones and updating the one or more stored landing zones ("In some embodiments, the aircraft may be equipped with a camera routinely obtains images of the flight area while the aircraft is in operation, so that ground-cover information can be updated regularly or semi-regularly." – see at least Colby: paragraph 0041 lines 9-12).

Regarding claim 15, Colby in view of Shue teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein selecting the landing zone comprises: determining one or more characteristics for each of the one or more identified landing zones ("The ground-cover data may be used to determine first candidate emergency landing sites" – see at least Colby: paragraph 0042 lines 1-2);
determining information regarding the emergency event ("One type of additional data is hostile-threat data that identifies at least one location of a hostile installation or of hostile troops in the area of operation of the aircraft." – see at least Colby: paragraph 0045 lines 2-5); (The examiner notes that the hostile-threat data as taught by Colby corresponds to the claimed information regarding the emergency event)
determining information regarding current conditions ("In a second embodiment, the indicator or button may only become active and/or be presented to the pilot upon certain conditions during flight of the aircraft. For example, the indicator 150 may only be presented to the pilot on video monitor 110, or button 155 may only become enabled, when processing system 200 determines that the flight-capable range of the aircraft is less than a distance to a base of origin of the aircraft or a planned destination." – see at least Colby: paragraph 0023 lines 9-17);

Colby does not explicitly disclose, but Shue teaches:
and selecting one of the one or more identified landing zones based on one or more of the one or more characteristics of the one or more identified landing zones, the information regarding the emergency event, and information regarding current conditions ("The control system can select the best landing spot based on one or more factors as noted above, e.g., selecting a landing spot with highest survivable rate." – see at least Shue: Column 13 lines 36-38) (The examiner notes that Shue teaches that the optimal landing spot is determined based on at least one of the following factors: "total available obstacle items on the ground around a selected landing spot, individual size of obstacle items in height in the selected landing spot, wind amplitude and direction in the selected landing spot, total available flare distance in the selected landing spot, land levelness, possible flight paths for final touchdown" (see at least Shue: Column 11 lines 61-67), which corresponds to the claimed conditions upon which a landing zone is selected).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby with these above aforementioned teachings from Shue to automatically select a landing zone based on the collected information. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Shue’s method of automatically selecting a landing zone with Colby’s method of identifying landing zones in order to select a landing zone without requiring intervention from a pilot (“The control system can control the aircraft to land the aircraft by autorotation within the geographic area without the pilot intervention.” – see at least Shue: column 15 lines 61-63). Doing so would provide the benefit of protecting lives and property of both the aircraft and the ground (“Another maneuver of optimal landing spot selection is also important to safely protect the aircraft and ground properties and lives.” – see at least Shue: Column 3 lines 43-45).

Regarding claim 16, Colby in view of Shue teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein information regarding the emergency event comprises one or more of an urgency and emergency type ("Hostile-threat information may be used to further screen candidate landing sites. For example, if a candidate emergency landing site lies within a "high-risk" or threshold distance of a hostile-threat location, then the site may be excluded as a candidate emergency landing site or it may be marked as an "unfriendly" landing site." – see at least Colby: paragraph 0046 lines 1-6) (The examiner notes that the hostile-threat information as taught by Colby corresponds to the claimed information regarding the emergency event, wherein "high-risk" may be an urgency type or an emergency type).

Regarding claim 17, Colby in view of Shue teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein the robotic vehicle is travelling in a path of travel to reach a destination and wherein the landing zone is not a preplanned landing zone in the path of travel ("In one embodiment, the candidate emergency landing sites may be requested by and presented to a pilot of an aircraft in distress. As one example, the pilot may be operating a helicopter in a combat scenario, during which the helicopter may become disabled and incapable of returning to its base of origin or a pre-planned destination." – see at least Colby: paragraph 0019 lines 6-12).

Regarding claim 18, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 24, this claim is substantially similar to claim 11 and is, therefore, rejected in the same manner as claim 11 as has been set forth above.

Regarding claim 25, this claim is substantially similar to claim 12 and is, therefore, rejected in the same manner as claim 12 as has been set forth above.

Regarding claim 26, this claim is substantially similar to claim 15 and is, therefore, rejected in the same manner as claim 15 as has been set forth above.

Regarding claim 27, this claim is substantially similar to claim 16 and is, therefore, rejected in the same manner as claim 16 as has been set forth above.

Regarding claim 28, Colby in view of Shue teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein the robotic vehicle further comprises a storage for storing the one or more stored landing zones ("According to one embodiment, a system for recognizing one or more candidate emergency landing sites comprises at least one processor configured to receive an emergency landing request, a first data storage device storing ground-cover information, and the same or a different data storage device storing landing-zone information." – see at least Colby: paragraph 0006 lines 1-6)

Regarding claim 29, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 30, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Shue, further in view of Gershzohn (US Patent 8,565,944), hereinafter referred to as Gershzohn. Gershzohn is considered analogous to the claimed invention because it is in the same field of identifying landing zones.

Regarding claim 6, Colby in view of Shue teaches all of the elements of the current invention as stated above. Colby does not explicitly disclose, but Gershzohn teaches:
wherein monitoring for one or more landing zones is performed at a specific frequency ("Accordingly, the alternate airport diversion planner program 106 periodically updates the list of alternate diversion airports 202 based on the updated diversion planning information received by the program. According to embodiments, the frequency at which the list of alternate diversion airports is updated may vary based upon the frequency at which the diversion planning information is updated." – see at least Gershzohn: Column 6 lines 36-42).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby with these above aforementioned teachings from Gershzohn to monitor for one or more landing zones at a specific frequency. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Gershzohn’s method of monitoring landing zones at a specific frequency with Colby’s method of identifying landing zones in order to receive updated information regarding the flight (“It should be appreciated that the alternate airport diversion planner program 106 is configured to periodically receive updated diversion planning information from the various sources while in flight.” – see at least Gershzohn: Column 6 lines 31-34). Doing so would provide the benefit of guiding decisions based on up-to-date information in a constantly changing situation (“Further, as the aircraft continues along its current route, the current state of the aircraft is also changing.” – see at least Gershzohn: Column 6 lines 34-36).

Claims 7-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Shue, further in view of  Otto et al. (US 2013/0179059), hereinafter referred to as Otto. Otto is considered analogous to the claimed invention because it is in the same field of identifying landing zones.

Regarding claim 7, Colby in view of Shue teaches all of the elements of the current invention as stated above. Colby does not explicitly disclose, but Otto teaches:
wherein identifying one or more landing zones comprises identifying a safe landing zone that meets a threshold safety requirement ("Additionally, identifying 204 the alternate airports may include determining 208 capabilities of alternate airports 106-110 to accept aircraft 102. More specifically, processor 14 may compare one or more minimum requirements for the particular type of aircraft 102 to the capacity, capabilities, and/or specifications of alternate airports 106-110." – see at least Otto: paragraph 0028 lines 1-6).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby with these above aforementioned teachings from Otto to identify a safe landing zone that meets a threshold safety requirement. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Otto’s method of recognizing that a safe landing zone meets a threshold safety requirement with Colby’s method of identifying landing zones in order to determine whether a landing zone is suitable for landing the vehicle (“For example, a runway parameter (e.g., length and width) may be considered to determine 208 if alternate airports 106-110 are able to accept aircraft 102.” – see at least Otto: paragraph 0028 lines 6-9). Doing so would provide the benefit of ensuring that the vehicle is capable of reaching and landing at a landing zone (“In the exemplary embodiment, alternate airports 106-110 are airports to which aircraft 102 is capable of fly to and land at.” – see at least Otto: paragraph 0028 lines 10-12).

Regarding claim 8, Colby in view of Shue, further in view of Otto, teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein identifying a safe landing zone comprises: determining one or more characteristics of the landing zone ("The candidate emergency landing sites may be calculated by at least one processor based on several different types of informational data, e.g., landing-zone data, ground-cover data, hostile-threat data, surface-water data, flight-obstacle data, and aircraft operational systems data." – see at least Colby: paragraph 0019 lines 12-16);

Colby does not explicitly disclose, but Otto teaches:
and determining if the characteristics of the landing zone meet the threshold safety requirement ("Additionally, identifying 204 the alternate airports may include determining 208 capabilities of alternate airports 106-110 to accept aircraft 102. More specifically, processor 14 may compare one or more minimum requirements for the particular type of aircraft 102 to the capacity, capabilities, and/or specifications of alternate airports 106-110." – see at least Otto: paragraph 0028 lines 1-6).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby with these above aforementioned teachings from Otto to identify a safe landing zone that meets a threshold safety requirement. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Otto’s method of recognizing that a safe landing zone meets a threshold safety requirement with Colby’s method of identifying landing zones in order to determine whether a landing zone is suitable for landing the vehicle (“For example, a runway parameter (e.g., length and width) may be considered to determine 208 if alternate airports 106-110 are able to accept aircraft 102.” – see at least Otto: paragraph 0028 lines 6-9). Doing so would provide the benefit of ensuring that the vehicle is capable of reaching and landing at a landing zone (“In the exemplary embodiment, alternate airports 106-110 are airports to which aircraft 102 is capable of fly to and land at.” – see at least Otto: paragraph 0028 lines 10-12).

Regarding claim 9, Colby in view of Shue, further in view of Otto, teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein the one or more characteristics comprise one or more of population density, terrain details, visibility, environmental conditions, and size ("The candidate emergency landing sites may be calculated by at least one processor based on several different types of informational data, e.g., landing-zone data, ground-cover data, hostile-threat data, surface-water data, flight-obstacle data, and aircraft operational systems data." – see at least Colby: paragraph 0019 lines 12-16).

Regarding claim 19, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as claim 7 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 8 and is, therefore, rejected in the same manner as claim 8 as has been set forth above.

Regarding claim 21, this claim is substantially similar to claim 9 and is, therefore, rejected in the same manner as claim 9 as has been set forth above.

Response to Arguments
Applicant's arguments filed August 31, 2022 regarding the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. The examiner maintains that Colby teaches the combination of limitations cited by the applicant.
The applicant argues that Colby does not teach the combinations of the limitations of (i) wherein identifying one or more landing zones comprises monitoring for one or more landing zones using one or more onboard sensors or cameras of the robotic vehicle while in transit, and (ii) wherein the identifying and the obtaining the one or more landing zones occurs before the detecting the emergency event. Specifically, the applicant argues “the cited references fall short of teaching the combination of (i) and (ii) because these functions appear to be incompatible in way in which Colby is alleged to teach them. Specifically, if Colby teaches the list of candidate sites are "identified" when they are loaded onto the processing system prior to each flight, as the Office alleges, then Colby appears to teach the candidate sites are already identified before the aircraft takes flight. This appears to be in conflict with the notion that Colby also teaches identification of the candidate sites using the routine camera images taken during flight.”
The examiner maintains that the teachings of Colby are not conflicting with each other, because there is not a clear reason which would prevent the landing zone information to be obtained both before and during a flight. In other words, it is possible for candidate landing sites to be determined prior to the flight, while also being possible to update information regarding candidate landing sites during the flight as updated information is received. 
Colby teaches “A variety of data may be utilized in the process of recognizing and identifying the one or more landing sites.” (see at least Colby: paragraph 0040 lines 1-2). The data utilized to recognize and identify landing sites includes ground-cover data, which as set forth above may be updated during flight ("In some embodiments, the aircraft may be equipped with a camera routinely obtains images of the flight area while the aircraft is in operation, so that ground-cover information can be updated regularly or semi-regularly." – see at least Colby: paragraph 0041 lines 9-12). Further, Colby teaches that allied-location data and hostile-threat data are types of data used to identify suitable landing sites, and may be updated both prior to flight and during flight.  “Allied-location data may also be updated regularly prior to flight of the aircraft as well as during flight of the aircraft, similar to hostile-threat data.” (see at least Colby: paragraph 0047 lines 7-12). 
Therefore, the examiner has determined that the limitations added to the independent claims are taught by Colby in a manner such that a combination of these teachings would not cause a conflict nor an incompatibility. 

Applicant’s arguments with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The applicant has provided a sufficient showing that the amended claims integrate the abstract idea into a practical application and provide an inventive concept. Therefore, the rejection of claims 1-30 under 35 U.S.C. 101 has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chamberlain et al. (US Patent 10,029,804) teaches a computerized system for an aircraft for evaluating a landing zone for the aircraft based on sensory data from numerous sensing systems to identify potential suitable landing sites.
Moravek et al. (US 2017/0320589) teaches methods and systems for facilitating analysis and selection of a destination for operating a vehicle, including facilitating analysis of landing an aircraft.
Spinelli et al. (US 2011/0264312) teaches a routing tool configured to determine a landing site for an aircraft by receiving flight data.
Suiter et al. (US 2014/0343765) teaches a system and apparatus for assisting pilots and flight crews, including providing continually updated information about the best available landing sites.
Wang et al. (US 2015/0170526) teaches a method for determining a suitable landing area, including receiving LIDAR and camera information for a terrain, and using the sensed terrain information to evaluate a landing zone candidate region.
Williams et al. (US 2016/0086497) teaches a landing site tracker of an aircraft used to validate a candidate site as a landing site.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                     
September 30, 2022